Exhibit 10.46


ADDENDUM 3 TO

MARTEK BIOSCIENCES CORPORATION/
GIST-BROCADES S.P.A.

ARA PURCHASE AND PRODUCTION AGREEMENT

        This Addendum 3 to that certain ARA Purchase Agreement dated December
31, 1996 (the "Purchase Agreement"), is made and entered into this 14th day of
June, 2002 (this "Addendum"), by and between (i) DSM Capua S.p.A. a corporation
organized and existing under the laws of Italy with its principal place of
business at Strada Statale Appia 46-48, 81043 Capua, Italy ("DSM"), and (ii)
Martek Biosciences Corporation, a Delaware corporation having its principal
place of business at 6480 Dobbin Road, Columbia, Maryland 21045 ("Martek"), who,
intending to be legally bound, hereby agree as follows:


1.        INTRODUCTION

        Martek and Gist-Brocades B.V. entered into the Purchase Agreement, and
subsequently entered into Addendum 1 to the Purchase Agreement, effective
January 10, 1997, by which Gist-Brocades B.V. assigned the Purchase Agreement to
its affiliate, Gist Brocades S.p.A.

1.1        Martek and Gist Brocades S.p.A. entered into Addendum 2 to the
Purchase Agreement effective March 5, 1998, for purposes of memorializing and
implementing the terms of settlement of a dispute between them concerning the
scope of U.S. Patent No. 5,658,757.

1.2         Gist Brocades S.p.A. has subsequently changed its name into DSM
Capua S.p.A.

1.3         DSM N.V. subsequently changed the name of Gist-Brocades S.p.A. to
DSM Capua S.p.A

1.4         Martek and DSM now wish to enter into this Addendum 3 to the
Purchase Agreement for purposes of memorializing and implementing certain
modifications and additions to the Purchase Agreement.

1.5        Capitalized terms, unless otherwise defined herein, shall have the
definitions given in the Purchase Agreement.


2.        SAVINGS ACCOUNT

2.1         The parties acknowledge that the payments made by Martek for Units
of ARA purchased from DSM to date pursuant to Section 8.2 of the Purchase
Agreement have been less than the GB Costs per Unit of ARA plus an additional
markup of * of GB Costs per Unit of ARA for such Units of ARA, and, pursuant to
Section 8.5 of the Purchase Agreement, DSM has maintained records of the
difference, such difference hereinafter referred to as the “Savings Account.”

2.2         Section 8.1(b) of the Purchase Agreement obligates DSM to pay Martek
* within thirty (30) days after the date of issuance by the European Patent
Office of the first ARA Patent that would be infringed by continued manufacture,
use or sale of ARA by DSM. Although the European Patent Office issued patent no.
0568608 on September 6, 2000, the * obligation remains unpaid on the effective
date of this Addendum.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

2.3         The parties agree that the Savings Account shall be calculated and
maintained in U.S. Dollars and that amounts that were recorded in the Savings
Account in any currency other than US Dollars as of the effective date of this
Addendum shall be converted into US Dollars at the applicable average annual
exchange rate published by the Federal Reserve Board for the calendar year each
of the amounts was incurred by DSM in accordance with generally accepted
accounting principles and that the amounts set forth on Exhibit I attached
hereto reflect all such currency conversions. DSM shall convert any and all GB
Costs that are incurred after the effective date of this Agreement in any
currency other than US Dollars into US Dollars at the applicable exchange rate
published by the Federal Reserve Board on the date such costs are incurred by
DSM in accordance with generally accepted accounting principles. The same
exchange rate shall be used for any portion of such GB Costs that are recorded
in the Savings Account.

2.4         The parties acknowledge that in 1999 DSM experienced a production
variance compared to budgeted GB Costs. Martek agrees to accept such production
variance as an inclusion in GB Costs but the GB Costs related to such production
variance shall not be subject to the * markup otherwise permitted pursuant to
Section 8.2 of the Purchase Agreement.

2.5.         The parties acknowledge that in 2000 and 2001, DSM experienced a
production variance compared to budgeted GB Costs due to lower than expected
yields of ARA in the production process. Martek and DSM agree to accept a *
production variance as an inclusion in GB Costs for 2000 and 2001. The
production variance in excess of * but up to and including * for such years
shall be included in GB Costs but the GB Costs related to such production
variance shall not be subject to the * markup otherwise permitted pursuant to
Section 8.2 of the Purchase Agreement. A production variance for such years in
excess of * shall not be included in GB Costs and shall not be subject to the *
markup otherwise permitted pursuant to Section 8.2 of the Purchase Agreement.

2.6.         To settle the issues outlined in Sections 2.2 through 2.5 of this
Addendum, the parties agree to the reconciliation of the Savings Account set
forth on Exhibit I hereto. Accordingly, DSM shall issue a credit to Martek in
the amount * applicable to the next purchase of ARA by Martek from DSM
immediately after the date this Addendum is fully executed by both Martek and
DSM.

2.7.         Section 8.2 of the Purchase Agreement obligates DSM to invoice
Martek for all orders in order to receive payments from Martek. On all invoices
delivered to Martek after the effective date of this Addendum, during such times
when there is a balance in the Savings Account, DSM agrees to specify the amount
due and payable by Martek and the amount related to the Units of ARA represented
by the invoice to be added to or subtracted from the Savings Account.


3.        RETURNED MATERIALS

        DSM shall have the option to (a) destroy all quantities of ARA that
Martek has returned for failing to meet the Martek Specifications, as defined
below, (the "Returned Material") or (b) develop procedures to further refine or
otherwise process the Returned Material for purposes of producing ARA that
satisfies the Martek Specifications (the "Rework Procedures"). The Martek
Specifications as of the date of this Addendum shall be as set forth in Exhibit
II attached hereto. All costs and expenses that are related to any quantity of
Returned Material that is destroyed will be the sole responsibility of DSM and
shall not be included as GB Costs nor be recorded in the Savings Account. In the
event DSM further refines the Returned Material so it meets the Martek
Specifications, the costs of subsequent refinements and/or processing related to
such salvaged Returned Material shall not be included as GB Costs nor recorded
in the Savings Account and only the costs and expenses related to the initial
production of the Returned Material shall be included in GB Costs. Martek shall
be under no obligation to ultimately accept any re-refined and/or reprocessed
Returned Materials unless such Returned Materials meet the Martek Specifications
and the Rework Procedures performed are accepted by Martek's customers. Martek
will work in good faith with DSM to co-develop analytical procedures to gain
acceptance by Martek's customers for any Rework Procedures that allow rejected
material to be re-processed into material that meets the Martek Specifications.
If the Returned Material meets the Specifications but the Rework Procedures do
not gain the approval of Martek's customers, Martek shall use reasonable
commercial efforts to work with DSM to sell the Returned Material for uses other
than for infant formula, but shall not be obligated to make any such sale. For
any Returned Material ultimately purchased by Martek, the purchase price of such
Returned Material shall be as set forth in Section 8.2 of the Purchase
Agreement, as amended.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


4.        PRODUCTION VARIANCES

        For 2002 and all subsequent years, Martek and DSM agree to accept a *
production variance as an inclusion in GB Costs no matter the cause or reason
for such variance. The production variance in any such year in excess of * but
up to and including * shall be included in GB Costs but the GB Costs related to
such production variance shall not be subject to the * markup otherwise
permitted pursuant to Section 8.2 of the Purchase Agreement, as amended,. A
production variance in any such year in excess of * shall not be included in GB
Costs and shall not be subject to the * markup otherwise permitted pursuant to
Section 8.2 of the Purchase Agreement, as amended,.


5.        FORECAST / WORKING CAPITAL REIMBURSEMENT

In accordance with Section 7.4 of the Purchase Agreement, Martek is obligated to
provide certain forecasts of its demand for quantities of ARA to be produced by
DSM. In addition to the procedures specified therein, no later than thirty (30)
days prior to the start of each new calendar quarter subsequent to the date of
this Addendum, Martek shall provide a forecast of the number of Units of ARA it
expects to order from DSM in such quarter. In the event Martek does not meet its
forecasted demand for such quarter, DSM shall be entitled to invoice Martek for
such quarter a working capital charge equal to the price of the number of Units
of ARA by which Martek failed to meet its forecasted demand for such quarter by
twenty-five percent (25%) of the sum of (a) the average Euribor rate during such
quarter plus (b) four percent (4%) in order to compensate DSM for the inventory
purchase shortfall. Furthermore, DSM shall be entitled to invoice Martek in each
subsequent quarter during the term of this Purchase Agreement for the remaining
portion of such inventory shortfall not purchased by Market in a subsequent
quarter, a working capital charge equal to the price of the remaining number of
Units of ARA not subsequently purchased by Martek by twenty-five percent (25%)
of the sum of (a) the average Euribor rate during such quarter plus (b) four
percent (4%) in order to compensate DSM for the remaining inventory purchase
shortfall. In the case of shortfalls for multiple quarters, for purposes of
calculating the applicable working capital charge, it shall be assumed that the
earliest to occur shortfalls shall be the first to be relieved by subsequent
purchases of ARA by Martek, Martek shall pay DSM for any amounts so invoiced
within thirty (30) days of its receipt of such invoice.


6.        PRODUCTION COST REDUCTIONS AND IMPROVEMENTS

6.1         The parties agree that the Committee, formed in accordance with
Section 4.1 of the Purchase Agreement, shall (a) make the reduction of costs
related to the production of ARA a high priority matter to be handled directly
by the Committee or, at the Committee’s discretion, by a subcommittee that they
appoint and (b) place a status report on cost reduction efforts on the agenda
for each meeting of the Committee until the Committee determines that reasonable
cost reductions have been achieved. Each year the Committee shall prepare a
budget, of up to * of the previous year’s sales of ARA by DSM to Martek, for the
cost reduction program. The Committee shall determine how and to what extent the
budget is actually spent and such budget shall be funded in equal amounts by DSM
and Martek. Any such sums spent pursuant to this Section 6.1 shall not be
considered GB Costs.

6.2         The proprietary rights in any improvements to the manufacturing
process for ARA developed pursuant to Section 6.1 above and any improvements to
the manufacturing process for ARA that are actually implemented that have been
incidentally discovered or developed without going through the process set forth
in Section 6.1 above, shall be jointly owned by DSM and Martek and shall be
considered jointly owned Confidential Information.

6.3        *

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

6.4        Section 4.5 of the Purchase Agreement is hereby deleted in its
entirety.

7.        Extension of Purchase Agreement

        Martek and DSM shall use reasonable commercial efforts to negotiate an
extension of the Purchase Agreement, as amended, in a form acceptable to both
parties, or a joint venture acceptable to both parties, within six (6) months
after the date this Addendum is signed by both Martek and DSM. Notwithstanding
anything to the contrary contained herein, neither party shall be obligated to
enter into any such extension of the Purchase Agreement, as amended, or into any
joint venture.


8.         RATIFICATION.

        Except as expressly modified by Addendum 1, Addendum 2 and by this
Addendum 3, the parties hereby ratify and confirm the validity of the Purchase
Agreement.

         IN WITNESS WHEREOF, the parties hereto have executed this Addendum 3 as
of the date first written above.

MARTEK BIOSCIENCES CORPORATION (Martek)



  DSM CAPUA S.P.A



By:                                                                                        
 
By:                                                                                        
Title:                                                                                     
 
Title:                                                                                     
Date:                                                                                     
 
Date:                                                                                     


--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Exhibit I




Reconciliation of Savings Account




*

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

Exhibit II




Martek Specifications




*

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------